       Case 2:20-cv-00425-SSV-JVM Document 1 Filed 02/06/20 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

           ANTHONY J. GAMBINO                                      CIVIL ACTION
                 Plaintiff

                       v.                                        NO: 2020-cv-00425

    SCHLUMBERGER GROUP                                               SECTION:
   WELFARE BENEFITS PLAN,
ADMINISTRATIVE COMMITTEE OF
  THE SCHLUMBERGER GROUP
  WELFARE BENEFITS PLAN and
 LIFE INSURANCE COMPANY OF
       NORTH AMERICA,
                  Defendants



                                        COMPLAINT

                                          I. PARTIES

        1. Plaintiff, Anthony J. Gambino is a person of the full age of majority, and a resident

of Amite, Tangipahoa Parish, Louisiana.

        2. Defendant, the Schlumberger Group Welfare Benefits Plan (“the Plan”) is an

employee benefit plan, created, established, sponsored, administered, and funded by Schlumberger

Technology Corporation.

        3. Defendant, Life Insurance Company of North America (“LINA”) is a foreign

corporation authorized and doing business in the State of Louisiana in this judicial district. LINA

is the named claims administrator of the Plan and designated as an Appeals Fiduciary.
      Case 2:20-cv-00425-SSV-JVM Document 1 Filed 02/06/20 Page 2 of 5




         4. Defendant, Administrative Committee of the Schlumberger Group Welfare

Benefits Plan, (“Administrative Committee”) is the plan administrator of the Plan.

                              II. JURISDICTION & VENUE

         5. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 because this suit involves

questions of federal law.

         6.    Venue is proper in this district under 28 U.S.C. §1391(b) because a substantial part

of the events giving rise to the claim occurred in this district.

                              III. FACTS & ALLEGATIONS

         7.     Plaintiff is a former employee of Schlumberger Technology Corporation or its

predecessor corporation, was at all relevant times a plan participant of the Plan, and at all times

qualified as a beneficiary under the Plan.

         8.     Among other benefits, the Plan provided disability benefits.


         9.      Plaintiff has been since approximately 2006, remains to date, and is expected to

remain indefinitely, disabled and entitled to disability benefits under the terms of the Plan.

         10.    Despite receiving overwhelming proof that Plaintiff remained qualified for

benefits under plan terms, Defendants, LINA, the Plan and the Administrative Committee

discontinued Plaintiff’s benefits.

                                                  5
      Case 2:20-cv-00425-SSV-JVM Document 1 Filed 02/06/20 Page 3 of 5




           11.   Plaintiff has exhausted all required administrative remedies prior to filing this

lawsuit.

           12.   Plaintiff submitted an appeal to Defendants on or around June 28, 2019 and was

informed LINA would not accept the appeal on behalf of its principal and Plaintiff had to submit

the appeal directly to the Administrative Committee which he did on or around July 11, 2019,

which was within 180-days from Plaintiff’s receipt of the adverse decision. To date, Defendants,

including but not limited to the Administrative Committee or LINA have not responded to

Plaintiff’s appeal.

           13.   Plaintiff has incurred attorney’s fees in order to pursue his right to benefits from

the Plan.

           14.   Plaintiff is entitled to judgment awarding disability benefits owed to him under

the terms of the Plan from Defendants, LINA, the Plan and the Administrative Committee.

           15.   Defendants have abused their discretion as plan administrator by denying

Plaintiff’s claim for disability benefits in bad faith.

           16.   Defendants abused their discretion by failing to consider the disabling,

synergistic, and long-term effect of all of Plaintiff s medical conditions and the length of time

he has been out of the workforce.

           17.   Defendants abused their discretion by failing to consider the medical conditions

in relation to the duties of all occupations.
                                                  5
       Case 2:20-cv-00425-SSV-JVM Document 1 Filed 02/06/20 Page 4 of 5




           18.    Defendants has failed to give their Policy and Plan a uniform construction and

interpretation.

           19.    As a routine business practice, Defendants uses the appeals process to support

initial benefit denials rather than to review impartially whether it should reverse appealed

denials.

           20.    Defendants' administration of this claim corrupts any reasonable meaning of "full

and fair review" that ERISA requires.

           21.    Plaintiff has been denied the benefits due Plaintiff under the Plan, has suffered,

and is continuing to suffer economic loss as a result.

           22.    Plaintiff is entitled to an award of interest on all money Defendants should have

paid to Plaintiff.

           23.    Defendants’ denial has required Plaintiff to hire an attorney in this matter to

recover benefits due Plaintiff under the Plan.

           24.    Plaintiff is entitled to attorney fees for all actions taken against Defendants in a

court of law.


           WHEREFORE, Plaintiff ANTHONY J. GAMBINO, prays for judgment against

Defendants,        SCHLUMBERGER              GROUP         WELFARE           BENEFITS         PLAN,

ADMINISTRATIVE COMMITTEE OF THE SCHLUMBERGER GROUP WELFARE

BENEFITS PLAN and LIFE INSURANCE COMPANY OF NORTH
                                5
      Case 2:20-cv-00425-SSV-JVM Document 1 Filed 02/06/20 Page 5 of 5




AMERICA as follows:

        1.    For all disability benefits due Plaintiff in the past and future under terms of the

Plan, plus pre- and post-judgment interest;

        2.   For all reasonable attorney’s fees;

        3.   For costs of suit; and

        4.   For all other relief as the facts and law may provide.


                                              Respectfully submitted,

                                              /s/Loyd J. Bourgeois, Jr.
                                              Loyd J. Bourgeois, Jr., La. Bar No. 29771
                                              13755 River Road, Suite A
                                              Luling, Louisiana 70070
                                              Tel: (985) 240-9773; Fax: (866) 882-3988
                                              Email: loyd@ljblegal.com
                                              Attorney for Plaintiff




                                                   5
